—Order unanimously reversed on the law without costs and petition denied. Memorandum: The Surrogate determined after trial that there was no evidence that decedent intended to grant any present interest in his securities account to respondent Kenneth Fasolo. We disagree. Although the transfer was inconsistent with the will executed a short time before, respondents established by clear and convincing evidence that, three months before his death, decedent intended to transfer a present interest in his securities to Fasolo by transferring them into a joint account with Fasolo with right of survivorship. “The clear and convincing evidence standard is satisfied when the party bearing the burden of proof has established that it is highly probable that what he or she has claimed is actually what happened” (Home Ins. Co. v Karantonis, 156 AD2d 844, 845). (Appeals from Order of Oneida County Surrogate’s Court, Ringrose, S. — EPTL.) Present — Green, J. P., Pine, Wisner, Scudder and Callahan, JJ.